Citation Nr: 0407139	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  03-13 971	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to separate 10 percent ratings for each ear based 
on service-connected bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from February 1962 to July 
1967.  

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.  

REMAND

The veteran has been granted service connection for tinnitus 
based on noise exposure during service.  A 10 percent 
disability rating has been assigned. This is the maximum 
rating provided by 38 C.F.R. § 4.87, Diagnostic Code 6260.   
The veteran, however, is claiming entitlement to separate 10 
percent ratings for tinnitus of each ear.  In essence, he 
contends that his tinnitus is related to inner ear problems 
that are specific to each ear.  He asserts that a VA General 
Counsel opinion, VAOPGCPREC 2-03, which in essence prohibits 
the assignment of separate 10 percent ratings for tinnitus, 
should not apply to his case.  He notes that the General 
Counsel opinion cites certain treatises in support of its 
reasoning and refers to the General Counsel statement that 
"[t]rue tinnitus, i.e., the perception of sound in the 
absence of an external stimulus, appears to arise from the 
brain rather than the ears."  VAOPGCPREC 2-03, p. 3, quoting 
the notice of proposed rulemaking found at 67 Fed. Reg. 59, 
033 (Sept. 19, 2002).  The veteran argues that the General 
Counsel conclusion is general in nature and cannot be applied 
in his case because his tinnitus is located distinctly in 
each ear.  He requests an audiology examination and medical 
opinion as to whether his tinnitus is inner ear related.  

It is the Board's judgment that notwithstanding the 
conclusion reached in the General Counsel's opinion 
additional development is required prior to its  adjudication 
of this appeal.  Although the Board is bound by General 
Counsel opinions, see 38 U.S.C.A. § 7104, the United States 
Court of Appeals for Veterans Claims (the Court) is not.  To 
the Board's knowledge, the Court has not ruled on this 
question.  Under the circumstances here presented, the Board 
believes that the proper course of action is to obtain 
additional medical evidence as to the contentions raised by 
the veteran.

Review of the record shows that in conjunction with other 
matters physicians have noted that the veteran has a history 
of resection of a left acoustic neuroma in 1986 
(approximately twenty years after service)  and since that 
time he has been deaf in the left ear with chronic tinnitus.  
This evidence is at least suggestive of the possibility that 
tinnitus may be related to one ear.  The Veterans Benefits 
Administration (VBA) should take action to obtain medical 
records associated with treatment of the left acoustic 
neuroma.  Thereafter, arrangements should be made for review 
of the record by an appropriate specialist.  

Accordingly, the case is REMANDED to VBA for the following 
actions:  

1.  VBA should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and non-VA, from which he has received 
treatment or evaluation for tinnitus, 
hearing loss or any inner ear disorder at 
any time since service.  The veteran 
should be specifically requested to 
identify the health care providers from 
which he received treatment or evaluation 
for his left acoustic neuroma, including 
the medical facility at which he 
underwent resection of the neuroma in 
1986.  With authorization from the 
veteran, VBA should obtain and associate 
with the claims file records identified 
by the veteran.  If VBA is unsuccessful 
in obtaining any private treatment 
records, it should notify the veteran of 
the records that were not obtained, 
explain the efforts taken to obtain them 
and describe further action to be taken.  

2.  Thereafter, VBA should arrange for 
review of the record by an appropriate 
specialist and obtain a medical opinion 
as to whether the veteran's assertion 
that tinnitus is not a unified disability 
but may be located in each ear and that 
tinnitus may be inner ear related (i.e. 
specific to one ear) is at least 
theoretically plausible.  If it is the 
opinion of the specialist that it is at 
least theoretically plausible that the 
veteran's tinnitus could be located in 
each ear, the specialist should go on to 
opine as to whether the veteran has 
tinnitus of the left and/or right ears 
(as opposed to bilateral tinnitus) and 
whether tinnitus of the left ear, if 
present, is related to the veteran's 
military service.  If deemed to be 
appropriate by the reviewing specialist, 
an VA examination of the veteran should 
be scheduled.  A report of the records 
review should  be associated with the 
veteran's VA claims folder. 

3.  After undertaking any additional 
development deemed warranted by the state 
of the record at that time, VBA should 
readjudicate the veteran's claim of 
entitlement separate 10 percent ratings 
for each ear based on service-connected 
bilateral tinnitus, taking into 
consideration any additional medical 
evidence as well as the General Counsel 
opinion referenced above.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be provided an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
expeditious handling of all cases that have been remanded by 
the Board.  
See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





